Citation Nr: 9913468	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  97-12 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel

INTRODUCTION

The veteran had active service from April 1969 to December 
1972.  This included service in Vietnam from September 1969 
to September 1970.

During the appeal process, in a rating decision dated in 
August 1998, the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, granted service connection for 
bilateral hearing loss and for tinnitus.  A 10 percent rating 
was assigned for tinnitus, effective January 26, 1995.  A 
noncompensable rating was assigned for bilateral hearing 
loss, effective the same date.  The veteran was informed of 
the determination by communication dated later that month.

A review of the record also discloses that, in an April 1999 
communication, the veteran was informed that, in order to 
adequately reopen a claim for service connection for multiple 
lipomas secondary to exposure to Agent Orange, he had to 
submit new and material evidence (the record shows that, by 
rating decision dated in July 1995, service connection for 
rash to the crotch and scrotum and multiple lipomas due to 
Agent Orange exposure was denied).  He was also informed that 
he had to submit medical evidence of treatment for peripheral 
neuropathy and degenerative bone disease which he asserts is 
due to Agent Orange exposure. 


REMAND

The medical evidence shows that the veteran has been 
diagnosed as having PTSD.  At the time of a VA outpatient 
visit in January 1996, the veteran complained of having 
anxiety attacks.  It was reported he had been treated with 
Xanax for several years.  The anxiety episodes were described 
as variable, depending upon stresses.  Notation was made of 
"nightmares in distant past."  The impression was PTSD with 
depression.  At the time of a February 1996 visit, it was 
reported Xanax had been prescribed by a private physician.  
There is no communication of record from the physician.

The veteran was accorded a rating examination by VA in 
February 1998 and it was indicated that the claims folder was 
available for review.  However, the examiner stated that the 
records of the veteran's care at the San Antonio VA Mental 
Health Outpatient Services facility since 1995 were not 
available to him at the time of examination.  The stressful 
incidents, including seeing a South Vietnamese soldier rape 
and kill a girl, and seeing an explosion in which adults and 
children were maimed and covered with blood, which the 
veteran reported to the examiner are not the type that are 
easily verifiable.  Findings were recorded, and the examiner 
made an Axis I diagnosis of:  Anxiety disorder (generalized 
anxiety disorder versus alcohol-induced anxiety disorder); 
and alcohol abuse.  There was no mention of PTSD in the 
diagnostic assessment.  

If a clear diagnosis of PTSD is of record, the diagnosis is 
deemed to be based on the appropriate diagnostic criteria, 
including the adequacy of the symptomatology and the 
inservice stressor.  Cohen v. Brown, 10 Vet. App. 128 (1997).  
However, there remains a requirement that there be credible 
supporting evidence of the inservice stressor or stressors.  
Cohen v. Brown; 38 C.F.R. § 3.304(f) (1998).  No attempt has 
yet been made to verify the stressors to which the veteran 
has attributed his PTSD.

The stressor information the veteran reported to the examiner 
at the time of the February 1998 psychiatric examination is 
not exactly the same as that he reported at the time of his 
hearing before a hearing officer at the RO in December 1997.  
At the time of the hearing, he also referred to having been 
exposed to enemy fire while serving with G Battery, 55th 
Artillery.  Personnel records which are available indicate 
that the veteran was assigned as a light artillery crewman to 
the G Battery, 55th Artillery, from September 1969 to 
December 1969.  He spent the remainder of his tour in Vietnam 
as a card punch operator with the U.S. Army Aviation 
Management Data Processing Center.  The claims file contains 
an undated statement from a service comrade to the effect 
that he was stationed at Fire Base Dottie with the veteran.  
He indicated his unit of assignment was D Battery, 1/82 
Artillery of the Americal Division.  Reference was made to 
one episode which followed a "night fire mission."  

The veteran's DD Form 214 (Report of Transfer or Discharge) 
reflects that his medals and badges included the Army 
Commendation Medal.  The veteran's substantive appeal dated 
in March 1997 reflects that he reported having received the 
Army Commendation Medal with "V" device.  The citation for 
the award is not of record.  The personnel records reveal 
that the veteran was involved in the Sanctuary 
Counteroffensive and the Vietnam Counteroffensive Phase VII.  

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1998).  This includes a duty to 
obtain VA examinations which provide an adequate basis upon 
which to determine entitlement to the benefit sought, as well 
as the duty to obtain all relevant treatment records referred 
to by the veteran.  Littke v. Derwinski, 1 Vet. App. 90 
(1991).

In view of the foregoing, the Board believes that further 
development is in order and the case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
request that he furnish information as to 
any psychiatric treatment he has received 
since separation from service.  The RO 
should then take all necessary steps to 
obtain any of those records not currently 
a part of the claims file, especially 
information with regard to the physician 
who prescribed Xanax for the veteran 
apparently sometime in the 1990's.  Any 
records obtained should be associated 
with the claims folder.  

2.  The RO should request that the 
veteran submit a comprehensive statement 
as to all of the events during his active 
service that he believes constitute a 
"stressor."  He is to be advised that it 
is imperative that he provide as much 
detailed information as possible as to 
the dates, places, and nature of the 
incidents.  If other personnel were 
involved, he should provide their names, 
grades, and units of assignment.  He 
should report, with as much specificity 
as possible, the approximate dates of the 
incidents in which his unit was attacked.  
He is to be informed that without 
specific details, a meaningful search for 
service records to verify these events 
will be most difficult.  The veteran is 
also asked to provide a copy of the 
citation awarding him the Army 
Commendation Medal.

3.  The RO should then obtain 
verification of the claimed stressors 
from the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR).  The 
USASCRUR should be provided a copy of the 
veteran's DA-20, his discharge 
certificate, his statements pertaining to 
the claimed stressors, and this REMAND.  
Specifically, the USASCRUR should be 
asked to search the morning reports, duty 
rosters, and any other appropriate 
documents for the G Battery, 55th 
Artillery, from September to December 
1969.  In addition, the USASCRUR should 
be asked to verify any additional 
stressors identified by the veteran.  

4.  If the above requested development 
results in verification of any of the 
veteran's claimed stressors, he should 
then be afforded a VA psychiatric 
examination.  The examiner should 
determine whether the veteran has PTSD, 
and if so, whether PTSD is related to any 
verified inservice stressor.  If PTSD is 
found, the examiner should explain how 
the veteran meets the diagnostic criteria 
of the Diagnostic and Statistical Manual 
of Mental Disorders, 4th ed., American 
Psychiatric Association.  The examiner 
should specify (1) stressors supporting 
the diagnosis of PTSD if it is made; 
(2) whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the reported inservice 
stressors.  The examination report should 
include the complete rationale for all 
opinions expressed, including an opinion 
as to the veteran's credibility.  

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the requested examination report 
and required opinion to ensure that they 
are responsive to and in complete 
compliance with the directions of this 
REMAND.  If they are not, the RO should 
implement corrective procedures.  If the 
examination report identifies stressors 
for which credible supporting evidence 
has not been obtained, the RO should 
undertake all necessary development to 
obtain such supporting evidence.  

6.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD.  The issue 
of entitlement to service connection for 
PTSD should be adjudicated with 
consideration of all relevant laws and 
regulations, to include 38 C.F.R. 
§ 3.304(f) and the diagnostic criteria 
set forth in DSM-IV.  

Thereafter, if the benefit sought on appeal is not granted to 
the veteran's satisfaction, he and his representative should 
be furnished with a supplemental statement of the case.  A 
reasonable period of time for response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) (previously known as the United States Court 
of Veterans Appeals) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


